Citation Nr: 1614189	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury (claimed as lumbar arthritis and lumbar muscle spasms).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for a skin disorder affecting the bilateral lower extremities, claimed as eczema, to include as secondary to diabetes mellitus.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1965 to April 1969 and from September 1987 to March 1988.  He also had several periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) as a member of Army Reserve, Air Force Reserve, and the Pennsylvania National Guard from August 1971 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal was previously before the Board in September 2013, at which time the claims were remanded for additional evidentiary development.  In the September 2013 remand, the Board characterized the back injury and diabetes mellitus claims as applications to reopen previously denied claims.  In regard to the back injury claim, a review of the record shows that the RO initially denied service connection for such disorder in a September 1996 rating decision and the Veteran did not appeal such decision.

Significantly, however, VA regulations provide that, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156, which defines new and material evidence.  38 C.F.R. § 3.156(c) (2015).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  Id.  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In the instant case, the record reflects that, in August 2014, the National Personnel Records Center (NPRC) sent VA various service treatment and personnel records, including a report of injury showing the Veteran strained his left shoulder and lower back on March 12 and 13, 1986, while lifting mail bags.  The service personnel records also contain a summary points inquiry which reflects that the Veteran was awarded 23 points for active training, ACDUTRA, and/or active duty performed from April 6, 1985 to April 5, 1986.  As will be discussed in further detail below, these documents are relevant to whether the Veteran experienced a back injury while performing active duty.  Therefore, the Board finds that his service connection claim should be reviewed on a de novo basis and, as such, it has been characterized as shown on the title page of this decision.   

With respect to the claim for service connection for diabetes mellitus, the Board notes that an April 2004 Board decision denied such claim on the basis that there was no evidence of the disability during service or within one year of discharge of service, as well as no evidence showing that the Veteran served in Vietnam or was otherwise exposed to herbicides during service.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and the Chairman did not order reconsideration of such decision.  

However, since the April 2004 Board decision, VA has expanded the regulation governing the presumption of service connection for certain diseases, including diabetes mellitus, that are associated with exposure to herbicide agents.  Specifically, in June 2015, VA published an interim rule that expanded 38 C.F.R. § 3.307 to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with UC-123 aircraft known to have been used to spray Agent Orange during the Vietnam era.  See 80 Fed. Reg. 35246 -01 (June 19, 2015) (currently codified at 38 C.F.R. § 3.307(a)(6)(v) (2015)).  As will be discussed in detail below, the Veteran has consistently reported that he worked in warehouses with aircraft used to ship herbicides to Vietnam, which triggers the application of the new presumption based upon regular and repeated contact with aircraft known to have been used to spray Agent Orange during the Vietnam era.  

Therefore, the claim for service connection for diabetes mellitus must be considered on a de novo basis, without regard to finality of the previous Board decision.  See Routen v. Brown, 142 F.3d 1434, 1441 (Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (when a law or regulation creates a new basis of entitlement to benefits, such as a liberalization of the requirements for entitlement to a benefit, a claim under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).  Therefore, the diabetes mellitus claim has been characterized as shown on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.     

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted in the Introduction, newly obtained evidence shows that the Veteran strained his lower back on March 12 and 13, 1986, while lifting mail bags.  While the report of injury does not indicate that the Veteran was performing active duty, ACDUTRA, or INACDUTRA on March 12 or 13, 1986, additional service personnel records suggest that he may have been on duty on these dates.  Indeed, the evidentiary record contains a summary points inquiry which shows the Veteran was awarded 23 points for active training, ACDUTRA, and/or active duty performed from April 6, 1985 to April 5, 1986.

Additionally, a separate point credit summary (which was generated on November 19, 1988) reflects that the Veteran was awarded 180 points for ACDUTRA and 24 points for INACDUTRA performed from March 3, 1987 to March 2, 1988.  With respect to the period of service from March 1987 to March 1988, the Board notes that an audiogram conducted on July 11, 1987, revealed bilateral hearing loss and the Veteran has asserted that he currently has bilateral hearing loss and tinnitus that were incurred during or as a result of his military service.  

In October 2014, the AOJ provided a summary of the Veteran's ACDUTRA and INACDUTRA from August 1971 to May 1976 and from October 1988 to April 1992 based on the receipt of leave and earning statements from the Defense Finance and Accounting Service (DFAS).  However, despite the AOJ's repeated requests, DFAS did not provide leave and earning statements for the period from May 1976 to October 1988, which, unfortunately, includes the periods relevant to this appeal.  Given this evidence, the Board finds that another remand is needed in order for the AOJ to verify the specific dates the Veteran was on active duty, ACDUTRA, or INACDUTRA from May 1976 to October 1988, to specifically include March 12 and 13, 1986, and March 3, 1987 to March 2, 1988.

If the development requested above reveals that the Veteran was on active duty, ACDUTRA, or INACDUTRA during the time periods in question, the Veteran should be afforded a VA examination to determine the likelihood that his current back, hearing loss, and tinnitus disabilities were incurred in or are otherwise related to his military service.  In this regard, the Board notes that the Veteran has been diagnosed with lower lumbar arthritis, lumbar muscle spasms, and bilateral hearing loss.  See August 2006 statement from Dr. AJG.  Further, the Veteran's report of currently having tinnitus is also credible evidence of a current disability.  See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002) (tinnitus is a condition which is capable of lay observation); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).     

In addition to the foregoing, the Veteran is seeking service connection for diabetes mellitus as a result of his reported exposure to herbicides during service.  The Veteran has asserted that he made several trips to Vietnam on blanket TDY orders and flew through the Philippines from Homestead Air Force Base.  He has also asserted that he worked in warehouses where aircraft and other equipment was stored that was used to ship the herbicide Agent Orange overseas.  See statements from the Veteran dated July 2002 and July 2007.  

As noted in the Introduction, the Board previously denied this claim finding that there was no evidence of diabetes mellitus during service or during his first year after discharge and no record showing he served in Vietnam or was otherwise exposed to herbicides during service.  See April 2004 Board decision.  However, as also noted, in June 2015, VA published an interim rule establishing a presumption of exposure to certain herbicides for Veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with UC-123 aircraft known to have been used to spray a herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  80 Fed. Reg. 35246 -01 (June 19, 2015) (currently codified at 38 C.F.R. § 3.307(a)(6)(v) (2015)).  Notably, the designation of "UC-123" indicates that the particular aircraft was equipped with spray apparatus.  See Institute of Medicine, National Academy of Sciences, Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft 10 (2015).  For purposes of this paragraph, "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 C.F.R. § 3.307 (a)(6)(v).

In this case, while the Veteran's service personnel records do not contain any indication that he worked on or near any UC-123 aircraft, his personnel records show that his military assignment was as chief clerk of the data automation branch and that he was stationed at Homestead Air Force Base during the Vietnam War era.  Accordingly, given the foregoing, the Board finds that, on remand, the Veteran should be given another opportunity to provide additional details in support of his assertions, including information regarding the types of aircraft and equipment he worked with and around during service, including whether he had regular and repeated contact with UC-123 aircraft.  In addition, he should also be given another opportunity to provide information regarding whether he actually stepped foot on the landmass of Vietnam, the approximate dates of any such service, and the units with which he travelled or served during such service.  Thereafter, any further development deemed warranted in this regard should be accomplished.

Additionally, given that the claims processing procedures for UC-123 exposure claims appear to be in the process of development, the Veteran's claim of entitlement to service connection for diabetes mellitus as due to exposure to herbicides by way of regular and repeated contact with UC-123 aircraft known to have been used to spray a herbicide agent (Agent Orange) during the Vietnam era should be reviewed for development and adjudication by the AOJ in the first instance.  See M21-1, Part IV.ii.1.H.3.  

Finally, the Board notes that there is evidence of record suggesting that the Veteran's claimed hypertension and skin disorder are secondary to his diabetes mellitus.  See August 2002 VA examination report.  Therefore, the Board finds that those issues are inextricably intertwined with the issue of service connection for diabetes mellitus.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the issues of entitlement to service connection for hypertension and a skin disorder are deferred pending the adjudication of the Veteran's claim for service connection for diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or department, to include DFAS, to verify the specific dates the Veteran was on active duty, ACDUTRA, or INACDUTRA from May 1976 to October 1988, to specifically include March 12 and 13, 1986, and March 3, 1987 to March 2, 1988.  Reference should be made to the summary points inquiry which reflects that he was awarded 23 points for active training, ACDUTRA, and/or active duty performed from April 6, 1985 to April 5, 1986, as well as the point credit summary generated on November 19, 1988 which reflects that he was awarded 180 points for ACDUTRA and 24 points for INACDUTRA performed from March 3, 1987 to March 2, 1988.  All attempts to verify the nature of any service performed must be documented in the claims file.  

2.  Send the Veteran and his representative a letter requesting that the Veteran provide information regarding the types of aircraft and equipment he worked with and around during service, including whether he had regular and repeated contact with UC-123 aircraft during service and the dates of any such contact.  

The Veteran should also provide more detailed information regarding his purported travel to Vietnam, to include when such service occurred and the unit with which he travelled or served.  The Veteran should be requested to provide any evidence showing that he actually stepped foot in Vietnam, including pictures, letters, or copies of any TDY orders authorizing his travel to Vietnam.  

3.  Follow all current development procedures for the development of the Veteran's claim that he had regular and repeated contact with aircraft and other equipment, including UC-123 aircraft, known to have sprayed an herbicide agent pursuant to M21-1, Part IV.ii.1.H.3.

4.  If the Veteran provides any additional information showing he served in Vietnam during service, send a request to JSRRC (or other appropriate entity) to verify whether the allegations of the Veteran flying to Vietnam is consistent with his known military occupational specialty (MOS) and units of assignment at Homestead Air Force Base during the Vietnam War.  The Veteran's service personnel records must be provided for review.  Any response from JSRRC (positive or negative) should be associated with the claims file.

5.  After completing the foregoing, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran any examinations or obtaining any medical opinions deemed necessary to decide the claims on appeal.  Specifically, if the development requested above reveals that the Veteran was on active duty, ACDUTRA, or INACDUTRA during March 12 and 13, 1986 (back injury) and/or March 3, 1987 to March 2, 1988 (bilateral hearing loss and tinnitus), the Veteran should be afforded a VA examination to determine the likelihood whether, as relevant, his current back, hearing loss, and tinnitus disabilities were incurred in or are otherwise related to his military service.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

